Citation Nr: 1640515	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  10-35 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss. 

2. Entitlement to a separate schedular rating for chronic left ear cholesteatoma and status-post left ear tympanomastoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for right ear hearing loss and assigned a noncompensable rating for the combination of the previously service-connected left ear disability and the newly service-connected right ear hearing loss.

The Board must consider the potential application of other applicable provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 389, 595 (1995).  The record includes evidence of chronic left ear cholesteatoma and a tympanomastoidectomy.  Therefore, the Board has recharacterized the issues on appeal as reflected on the title page.


FINDINGS OF FACT

1. Audiometric testing in April 2009 revealed an exceptional pattern of speech impairment in the left ear, with a 30 decibel puretone threshold average and 88 percent speech discrimination in the right ear, and a 69 decibel puretone threshold average and 0 percent speech discrimination in the left ear.

2. Audiometric testing in August 2009 revealed an exceptional pattern of speech impairment in the left ear, with a 43 decibel puretone threshold average and 92 percent speech discrimination in the right ear, and a 63 decibel puretone threshold average and 84 percent speech discrimination in the left ear.

3. Audiometric testing in October 2010 revealed an exceptional pattern of speech impairment in the left ear, with a 41 decibel puretone threshold average and 92 percent speech discrimination in the right ear, and a 74 decibel puretone threshold average and 84 percent speech discrimination in the left ear.

4. Audiometric testing in December 2010 revealed an exceptional pattern of speech impairment in the left ear, with a 56 decibel puretone threshold average and 92 percent speech discrimination in the right ear, and a 79 decibel puretone threshold average and 88 percent speech discrimination in the left ear.

5. Audiometric testing in April 2014 revealed an exceptional pattern of speech impairment in the left ear, with a 39 decibel puretone threshold average and 96 percent speech discrimination in the right ear, and a 70 decibel puretone threshold average and 94 percent speech discrimination in the left ear.

6. The Veteran has had chronic cholesteatoma of the left ear, requiring regular surgical procedures, and several notations of drainage were made throughout the entire period on appeal.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating for bilateral hearing loss were met from April 14, 2009 to August 3, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2. The criteria for a compensable rating for bilateral hearing loss were not met prior to April 14, 2009 or at any time after August 3, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

3. The criteria for a separate 10 percent schedular rating for chronic left ear cholesteatoma and status-post left ear tympanomastoidectomy have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.87, DC 6200 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran filed this claim for an increase in February 2009.  Two letters dated in April 2009 satisfied the duty to notify. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014);    38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).

In this case, VA obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  He was afforded numerous VA in connection with his claims.   When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   The Board finds that the examinations conducted between 2009 and 2014 were adequate for rating purposes.   The examinations included puretone threshold and speech discrimination evaluations of the Veteran.   Further, these VA examinations addressed all the relevant rating criteria for rating bilateral hearing loss, including the functional impact of hearing loss upon ordinary conditions of daily life and work.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.   38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under              38 U.S.C.A. § 5103A and 38 C.F.R. 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There are certain exceptional patterns of hearing impairment:  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, and when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86, Table VIA is used to determine a Roman numeral designation (I through XI) for hearing impairment.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court of Appeals for Veterans Claims (Court) held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.

Bilateral Hearing Loss Rating Analysis

The Veteran is service connected for bilateral hearing loss and is in receipt of a noncompensable rating.  The Veteran claims that he should have been granted a compensable rating for bilateral hearing loss.  

The file contains a private audiological evaluation conducted in January 2009.  However, this evaluation is inadequate for rating purposes.  Although it notes results of speech discrimination testing, the report does not indicate the speech recognition test used was the Maryland CNC.  See 38 C.F.R. § 4.85(a) (requiring that an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).

A January 2009 private treatment note indicated that the Veteran complained of his left ear hurting and bilateral ear drainage.  He had a cholesteatoma of the left ear removed.

On the audiological evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
50
LEFT
80
75
65
60
75

There was a 30 decibel puretone threshold average for the right ear, and a 69 decibel puretone threshold average for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 0 percent in the left ear.  The Veteran described a functional impact of being unable to hear in noisy environments and when he was unable to see the face of the person talking.  He reported having to have a cholesteatoma removed from his left ear every three to six months.  The audiologist diagnosed the Veteran with moderate sensorineural hearing loss of the right ear and severe mixed hearing loss of the left ear.  The audiologist opined that the Veteran may have difficulty understanding speech in both quiet and noisy environments, and difficulty localizing sound sources.

Using Table VI, the Veteran's April 2009 examination results revealed Level II hearing loss in the right ear, and Level XI in the left ear. Combining these levels according to Table VII results in a 10 percent rating.  However, these results reflect an exceptional pattern of hearing impairment in the left ear as the puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more.  Using Table VIA, the Veteran's April 2009 audiological evaluation results revealed level V in the left ear.  Combining these levels according to Table VII results in a 10 percent rating.  

Another audiological evaluation was done by VA in August 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
55
60
LEFT
45
55
60
65
70

There was a 43 decibel puretone threshold average for the right ear, and a 63 decibel puretone threshold average for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  

Using Table VI, the Veteran's August 2009 examination results revealed Level I hearing loss in the right ear, and Level III in the left ear. Combining these levels according to Table VII results in a noncompensable rating.  However, these results reflect an exceptional pattern of hearing impairment in the left ear as the puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more.  Using Table VIA, the Veteran's August 2009 audiological evaluation results revealed level V in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  

The file includes the results of a private audiological evaluation conducted in June 2010.  However, no speech recognition testing was conducted; therefore, this evaluation is inadequate for rating purposes. See 38 C.F.R. § 4.85(a) (requiring that an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test).

On the authorized audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
45
65
LEFT
70
70
70
75
80

There was a 41 decibel puretone threshold average for the right ear, and a 74 decibel puretone threshold average for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  The Veteran reported having extreme difficulty understanding voices and not being able to understand people without visual cues.  The Veteran's left ear was described having a surgical abnormality of shape of the ear canal, and recent left ear surgery was noted.  The VA examiner diagnosed the Veteran with mild to severe sensorineural hearing loss in the right ear, and mixed hearing loss and a post-surgical state in the left ear.

Using Table VI, the Veteran's October 2010 examination results revealed level I hearing loss in the right ear, and level III in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  However, these results reflect an exceptional pattern of hearing impairment in the left ear as the puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more.  Using Table VIA, the Veteran's October 2010 VA audiological evaluation results revealed level VI in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  

On the authorized audiological evaluation in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
50
60
70
LEFT
85
80
75
75
85

There was a 56 decibel puretone threshold average for the right ear and a 79 decibel puretone threshold average for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The VA examiner diagnosed the Veteran with mild to severe sensorineural hearing loss of the right ear and severe mixed hearing loss of the left ear.  The VA examiner noted that the Veteran's left ear had been surgically altered by a left ear tympanomastoidectomy in 2002, followed by the removal of a cholesteatoma and enlargement of the external canal of the left ear in 2009.

Using Table VI, the Veteran's December 2010 examination results revealed Level I hearing loss in the right ear, and Level III in the left ear. Combining these levels according to Table VII results in a noncompensable rating.  However, these results reflect an exceptional pattern of hearing impairment in the left ear as the puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more.  Using Table VIA, the Veteran's December 2010 VA audiological evaluation results revealed level VII in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  

The December 2010 VA examiner opined that the Veteran's bilateral hearing loss caused mild impairment in his ability to go shopping, recreation, and traveling.  Furthermore, his hearing loss affected his interactions with other people, especially those involving verbal communications, both at home and at the workplace.

On the authorized audiological evaluation in April 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
70
LEFT
0
75
70
60
75

There was a 39 decibel puretone threshold average for the right ear, and a 70 decibel puretone threshold average for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The Veteran reported that he cannot understand someone talking on his left side unless he is looking at them.  He stated that he has to have the TV very loud.  He reported a history of left ear infections/cholesteatoma and left mastoidectomy with revisions.  The VA examiner opined that due to the Veteran's left ear hearing loss being mixed in configuration, he experiences difficulty with localization of sounds around him in space, and that this would be exacerbated by background noise.  He may also experience difficulty focusing on the speaker when in background noise due to the mismatch between the hearing of both ears.  This will result in more misunderstood conversations and/or directions.  He would benefit from amplification bilaterally; however, the left ear may be difficult to fit properly due to surgical changes in the left ear canal.  As a result, even with the benefit of amplification at the left ear, he may not be comfortable wearing the hearing aid, and might reject it at the left side.

Using Table VI, the Veteran's April 2014 VA audiological evaluation results revealed level I in the right ear, and level II in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  However, these results reflect an exceptional pattern of hearing impairment in the left ear as the puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more.  Using Table VIA, the Veteran's April 2014 VA audiological evaluation results revealed level VI in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.  

Throughout the pendency of this claim, the Veteran reported current hearing difficulties, including having to turn up the volume on the TV and radio in order to understand what is being said, being unable to hear on his left side without visual cues, and difficulty hearing in situations with background noise. The Veteran is competent to describe the effects of the hearing loss on his daily functioning, and the Board finds that he is credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria, which specifically contemplates speech discrimination ability or inability. The Board emphasizes that disability ratings are derived by a mechanical application of the Rating Schedule. Lendenmann, 3 Vet. App. at 349.

The Board notes that the April 2009 audiological evaluation report supports a 10 percent rating, while the August 2009, October 2010, December 2010, and April 2014 audiological evaluation reports all support a noncompensable rating.  The Board notes that the Veteran had a cholesteatoma removed from his left ear in January 2009.  The December 2010 VA examination report also indicated that the Veteran had a surgical enlargement of the external canal of the left ear in 2009.  The Board finds that these surgical procedures on the left ear in 2009 provide an adequate explanation for the temporary worsening of the Veteran's bilateral hearing loss.  Therefore, a staged rating is appropriate and a 10 percent disability rating is granted from April 14, 2009, the date of the evaluation, to August 3, 2009, one day prior to the date of the next VA audiological evaluation that was adequate for rating purposes.

The preponderance of the evidence, including the August 2009, October 2010, December 2010 and April 2014 audiological evaluations, indicates that the Veteran's bilateral hearing loss levels are correctly rated as noncompensable prior to April 14, 2009 and after August 3, 2009, as the bilateral hearing loss levels, when combined according to Table VII, reflect a noncompensable rating for all these periods.

For these reasons, the Board finds that a preponderance of the evidence supports a 10 percent disability rating, but no higher, for bilateral hearing loss from April 14, 2009 to August 3, 2009.  Furthermore, the Board finds that a preponderance of the evidence is against the appeal for a compensable disability rating for bilateral hearing loss prior to April 14, 2009, and for all time periods after August 3, 2009, and the claim must be denied.  All hearing evaluations done after August 3, 2009, unequivocally show the noncompensable rating is appropriate, and there is no doubt that could be resolved in the Veteran's favor. 


Entitlement to a Separate Schedular Rating for 
Chronic Left Ear Cholesteatoma and Status-Post Left Ear Tympanomastoidectomy

In a November 2010 statement, the Veteran indicated that his claim for an increased rating for bilateral hearing loss included a claim for entitlement to a separate compensable rating for the injury to his ear.  As the record includes evidence of chronic left ear cholesteatoma and a tympanomastoidectomy, the Board must consider whether separate compensable ratings are warranted for these disabilities.  See Schafrath v. Derwinski, 1 Vet. App. 389, 595 (1995).  The RO also considered this question in the June 2012 supplemental statement of the case. 

38 C.F.R. § 4.87, DC 6200, provides for a 10 percent rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), during suppuration, or with aural polyps.  A note to DC 6200 indicates that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, should be evaluated separately.  

A November 2002 surgical report indicated that the Veteran had a left tympanomastoidectomy.

A January 2009 private treatment note indicated that the Veteran complained of his left ear hurting and bilateral ear drainage.  He had a cholesteatoma of the left ear removed.

The April 2009 VA examination report indicated that the Veteran had a cholesteatoma removed from his left ear every three to six months.

In a March 2010 letter, the Veteran's treating otolaryngologist stated that he had a past history of injury to the left ear and had various surgeries on the ear that date back to his time in the military and were related to his military service.

An October 2010 private treatment note indicated that the Veteran had a little exposed bone of the left ear.

During the December 2010 VA examination, the Veteran reported having left ear pain that began less than five years prior.  The pain was not constant, occurred daily, and lasted for a few minutes or less.  The external canal was not normal, but no details were given regarding the abnormality.  The Veteran had signs of ear disease, including hearing loss, tinnitus, and surgical correction of the ear canal, but did not have balance disturbance, repeated upper respiratory disease, facial nerve paralysis, or skull bone loss.  There were no signs of a staggered gait or imbalance.  There was no ear discharge or deformity of the auricle.  There were no aural polyps.  

An August 2011 private treatment note indicated that the Veteran had problems with excessive sinus drainage, and had a cholesteatoma in July 2011.

A January 2012 private treatment note indicated that the Veteran's left ear was painful.

A separate January 2012 private treatment note indicated that the Veteran was having left ear drainage.

A February 2012 private treatment note indicated that the Veteran was still complaining of left ear pain and a left ear polyp was removed.

A March 2012 private treatment note indicated that the Veteran was having left ear pain and increased tinnitus.

As an initial matter, the Board finds that the Veteran has a chronically active cholesteatoma requiring frequent removal, equivalent to polyps.  He also had a left ear tympanomastoidectomy in November 2002, and a left ear polyp removed in February 2012.  Based on the March 2010 letter from the Veteran's treating otolaryngologist, the Board finds that both the cholesteatoma and tympanomastoidectomy were related to the left ear injury the Veteran sustained in service.  As the cholesteatoma is chronically active, requiring frequent removal, there are numerous notations of drainage, and a left ear polyp was removed in February 2012, the Board finds that a 10 percent rating under DC 6200 is warranted for the Veteran's cholesteatoma and status-post tympanomastoidectomy.

For these reasons, a separate schedular 10 percent rating, and no higher, is warranted under DC 6200 for chronic left ear cholesteatoma and status-post left ear tympanomastoidectomy, for the entire period on appeal.

Extraschedular/TDIU Consideration

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321 (b)(1) (2015), referral requires that there be symptoms not contemplated by the rating criteria.  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not raised this issue through his statements or testimony, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.   Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, in this case, neither the evidence nor the Veteran suggests unemployability due to his service-connected disabilities.  Although the Veteran did file a formal TDIU claim in 2009, he did not indicate that he was unemployed because of his hearing loss, see question 6, which was left blank, and, in fact, he stated that he stopped working and became totally disabled after having a stroke, which is not a service-connected condition.  Therefore, entitlement to a TDIU is not considered part of the present appeal.


ORDER

A 10 percent rating, but no higher, for bilateral hearing loss is granted from April 14, 2009 to August 3, 2009.

A compensable rating for bilateral hearing loss, prior to April 14, 2009 and from August 3, 2009, is denied. 

A separate 10 percent schedular rating, but no higher, for chronic left ear cholesteatoma and status-post left ear tympanomastoidectomy, is granted, for the entire period on appeal.



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


